On Motions for Rehearing.
Since the trial court rendered judgment in favor of appellees at the close of appellant's evidence, no evidence was introduced by appellees, and it does not affirmatively appear that the case was fully developed, we have concluded that our former judgment setting aside said permit as invalid should be set aside, and the cause reversed and remanded, rather than rendered as to the validity of said permit. The motions for rehearing are therefore to that extent granted. In all other respects they are overruled.
Granted in part and in part overruled.